      Case 1:16-cv-07907-PGG-SLC Document 276 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MEDIA GLOW DIGITAL, LLC and TIMES
 SQUARE LED, LLC,

                        Plaintiffs,                                    ORDER

              - against -                                    16 Civ. 7907 (PGG) (SLC)

 PANASONIC CORP. OF NORTH AMERICA;
 ICON ARCHITECTURAL GROUP, LLC;
 ICON ARCHITECTURAL GROUP, PLLC;
 ICON HD, LLC; EARL B. LOVELL-S.P.
 BELCHER, INC., and NY LAND
 SURVEYOR, P.C.,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Earl B. Lovell-S.P. Belcher, Inc. (“Lovell-Belcher”) has not appeared

in this case or responded to Plaintiffs’ complaints in any fashion. Any motion for a default

judgment against Lovell-Belcher will be filed by March 12, 2021, in accordance with this

Court’s individual rules. Should an application for a default judgment not be filed as of March

12, 2021, all claims against Lovell-Belcher will be dismissed for failure to prosecute.

Dated: New York, New York
       March 4, 2021
